Exhibit 10.13

COOPERATIVE BANKSHARES, INC.

1998 STOCK OPTION AND INCENTIVE PLAN, AS AMENDED

Stock Option Agreement

FOR NON-INCENTIVE STOCK OPTIONS

STOCK OPTION (the “Option”) for a total of                      shares of Common
Stock, par value $1.00 per share, of Cooperative Bankshares, Inc. (the
“Company”) is hereby granted to                      (the “Optionee”) at the
price set forth herein, and in all respects subject to the terms, definitions
and provisions of the Cooperative Bankshares, Inc. 1998 Stock Option and
Incentive Plan, as amended (the “Plan”) which has been adopted by the Company
and which is incorporated by reference herein, receipt of which is hereby
acknowledged. Such Stock Options do not comply with Options granted under
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).

 

1. Exercise Price. The exercise price per share is $                    , which
equals 100% of the fair market value, as determined by the Committee, of the
Common Stock on the date of grant of this Option.

 

2. Exercise of Option. This Option shall be exercisable in accordance with the
Plan and the following provisions:

 

  (i) Schedule of rights to exercise. This Option shall be immediately
exercisable beginning on the Date of Grant.

 

  (ii) Method of Exercise. This Option shall be exercisable by a written notice
which shall:

 

  (a) state the election to exercise the Option, the number of shares with
respect to which it is being exercised, the person in whose name the stock
certificate or certificates for such shares of Common Stock is to be registered,
his address and Social Security Number (or if more than one, the names,
addresses and Social Security Numbers of such persons);

 

  (b) contain such representations and agreements as to the holders’ investment
intent with respect to such shares of Common Stock as may be satisfactory to the
Company’s counsel;

 

  (c) be signed by the person or persons entitled to exercise the Option and, if
the Option is being exercised by any person or persons other than the Optionee,
be accompanied by proof, satisfactory to counsel for the Company, of the right
of such person or persons to exercise the Option; and

 

  (d) be in writing and delivered in person or by certified mail to the
Treasurer of the Company.

Payment of the purchase price of any shares with respect to which the Option is
being exercised shall be by cash, Common Stock owned for at least six months, or
such combination of cash and Common Stock owned for at least six months as the
Optionee elects. The certificate or certificates for shares of Common Stock as
to which the Option shall be exercised shall be registered in the name of the
person or persons exercising the Option.

 

  (iii) Restrictions on exercise. The Option may not be exercised if the
issuance of the shares upon such exercise would constitute a violation of any
applicable federal or state securities or other law or valid regulation. As a
condition to his exercise of this Option, the Company may require the person
exercising this Option to make any representation and warranty to the Company as
may be required by any applicable law or regulation.

 

3. Withholding. The Optionee hereby agrees that the exercise of the Option or
any installment thereof will not be effective, and no shares will become
transferable to the Optionee, until the Optionee makes appropriate arrangements
with the Company for such tax withholding as may be required of the Company
under federal, state, or local law on account of such exercise.

 

4. Non-transferability of Option. This Option may not be transferred in any
manner otherwise than by will or the laws of descent or distribution. The terms
of this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of the Optionee. Notwithstanding any other terms of this
agreement, to the extent permissible under Rule 16b-3 of the Securities Exchange
Act of 1934, as amended, this Option may be transferred to the Optionee’s
spouse, lineal ascendants, lineal descendants, or to a duly established trust,
provided that such transferee shall be permitted to exercise this Option subject
to the same terms and conditions applicable to the Optionee.

 

5. Term of Option. This Option may not be exercisable for more than ten years
from the date of grant of this Option, as set forth below, and may be exercised
during such term only in accordance with the Plan and the terms of this Option.

 

 

    COOPERATIVE BANKSHARES, INC.

Date of Grant

    1998 STOCK OPTION AND INCENTIVE     PLAN COMMITTEE     By:  

 

      Authorized Member of the Committee     Witness:  

 